         Case 1:19-cv-09236-KPF Document 144 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Tether and Bitfinex Crypto Asset
 Litigation                                        No.: 1:19-cv-09236-KPF-SN




       DEFENDANT PHILIP G. POTTER’S NOTICE OF MOTION TO DISMISS
          PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of this Motion, Defendant Philip G. Potter, by his attorney, Willkie Farr & Gallagher LLP,

respectfully moves this Court, before the Honorable Katherine Polk Failla, United States District

Judge, United States District Court, Southern District of New York, at the Thurgood Marshall

United States Courthouse, 40 Foley Square, Courtroom 618, City of New York, at a date and time

to be set by the Court, for an order pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, dismissing the Consolidated Class Action Complaint with prejudice, for Plaintiffs’

failure to state a claim upon which relief can be granted.


Dated: September 3, 2020
New York, New York
                                              WILLKIE FARR & GALLAGHER LLP

                                              / s / Charles D. Cording
                                              Charles D. Cording
                                              Willkie Farr & Gallagher LLP
                                              787 Seventh Avenue
                                              New York, NY 10019-6099
                                              Tel.: (212) 728-8000
                                              Email: CCording@willkie.com

                                              Attorney for Defendant Philip G. Potter
